Citation Nr: 1704362	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1945 to March 1947. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied entitlement to TDIU in an August 2012 decision.  In a June 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's August 2012 decision, and remanded the claim for compliance with the instructions in the joint motion.  Accordingly, the Board remanded the issue for additional development in April 2014.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

In resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unemployable.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16 (a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

At the time of the Veteran's application for a TDIU in May 2009, he was service-connected for bilateral hearing loss, rated at 70 percent disabling, and tinnitus, rated as 10 percent disabling.  The combined rating was 70 percent.  See 38 C.F.R. § 4.16 (a)(1).  Thus, he met the schedular requirement at the time of filing this claim.
The critical inquiry is whether these disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

He need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.   

Turning to now to the relevant evidence of record, the available medical evidence includes the results of a January 2009 VA audiological examination.  The VA examiner diagnosed the Veteran with profound hearing loss in both ears, which would not change if treated.  The VA examiner found, however, that the effect on his usual occupation and daily activities was that he could not participate in conversation without using hearing aids.  In any event, the Veteran reported that he had difficulty with phone conversations, fast flowing conversations whether one on one or groups, low pitched voices and voices with accents and in public gatherings, such as restaurants.

He then underwent a second VA audiological examination in June 2009.  He gave a history of not working for the prior 10 years because he had trouble understanding speech in meetings for putting deals together.  The VA examiner concluded, however, that the Veteran's hearing loss, with appropriate amplification and assistive devices, which he had been issued, should not negatively impact his normal occupational environment. 

The Veteran underwent a VA general medical examination in June 2009.  This VA examiner likewise concluded that there was nothing in the Veteran's general medical examination that would prevent him for continuing to be employed as a petroleum geologist. 

The evidence of record also includes a July 2010 VA treatment note, which states that the Veteran presented for purposes of soliciting a letter regarding his claim.  The provider noted that the Veteran "is a geologist and has an active out-of-home office to which he goes 6 days per week," but that he "is not able to sell his negotiable products because he cannot communicate effectively."  The VA treatment provider went on to state that he had agreed "to create a letter for the purpose of documenting [the Veteran's] employability were it not for his loss of discriminate hearing" and that his cognitive function and acumen were intact despite his advanced age.

At his most recent VA examination in October 2014, the examiner documented that the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work as evidenced by the Veteran's statement that he struggled to hear in group settings with multiple people taking.  It was also noted that tinnitus interfered with the Veteran's ability to hear.

The evidence of record also includes a June 2009 statement from the Veteran's spouse.  She reported that she knew the Veteran for over 29 years and had been married to him since 2008.  She stated that she witnessed his decline in hearing, which effected his ability to continue to work as an independent geologist in the oil and gas field.  In addition, two witness statements written in July 2010 reflect the same functional impact on his prior work.  

Also pertinent are the Veteran's own statements on this question.  He has unequivocally maintained that he can no longer work in his prior capacity selling oil prospects due to his hearing loss.  In a July 2010 statement, the Veteran reported that his hearing difficulty contributed to him missing important details for deals he had to put together as a developer/seller of oil and gas prospects.  He also stated that his bilateral tinnitus compounded his ability to hear and comprehend conversations.  The Veteran further explained that in a one-on-one conversation without any external or internal noise interferences, he could communicate fairly well, but stated that in a group or in a presentation to a group, he was unable to understand critical and financial details without incurring errors and having dissatisfied investors.  The Board also notes the Veteran's contradictory statements at his June 2011 DRO hearing that he can still "get by" if he speaks on a one-on-one basis, and that he continued to provide consultations with others who seek him out due to his expertise in his field.  Hr'g Tr. 4.  In an August 2011 statement, however, he clarified that he did not have an active office and was not engaged in the business of oil and gas.  He acknowledged he had an office where he hired help to pay his bills and take care of his financial affairs.  

Considering the evidence of record, the Board finds that TDIU is warranted.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The objective medical evidence of record shows that the Veteran has profound bilateral hearing loss and tinnitus that has had some impact on his work.  The Veteran's lay statements, his spouse's statement and other witness statements of record substantiate his claim that his occupation as a geologist has been impacted by his profound bilateral hearing and tinnitus.  Even at some point if the Veteran did engage in some work during the period on appeal, there is no evidence of record that he had "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Contrarily, the evidence of record confirms that the Veteran's independent business in the gas and oil field declined substantially as a result of his service-connected disabilities.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


